Citation Nr: 0508991	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  96-42 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, on a direct basis and as secondary to in-service 
exposure to herbicides.  

2.  Entitlement to service connection for a dermatological 
disorder, on a direct basis and as secondary to in-service 
exposure to herbicides.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, on a direct basis and as secondary to in-service 
exposure to herbicides.  

4.  Entitlement to an initial increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1965 to 
July 1969.  In addition, service personnel records indicate 
that, between November 1967 and July 1969, the veteran was 
stationed at Phan Rang Air Base in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  
Specifically, in an August 1995 decision, the RO denied 
service connection for respiratory, dermatological, and 
gastrointestinal disorders.  Additionally, in a July 1996 
determination, the RO granted service connection for 
post-traumatic stress disorder (PTSD) and awarded a 
compensable evaluation of 30 percent, effective from October 
1994, for this disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  Asthma has not been found to be associated with any 
incident of the veteran's active military duty, including his 
presumed in-service exposure to herbicides.  

3.  A dermatological disorder, characterized as lichen 
simplex chronicus, acne vulgaris, pruritus, facial 
hyperpigmentation, atopic dermatitis, excematous dermatitis, 
tinea pedis, onychomycosis, and generalized xerosis, has not 
been found to be associated with any incident of the 
veteran's active military duty, including his presumed 
in-service exposure to herbicides.  

4.  A gastrointestinal disorder, characterized as duodenal 
ulcer disease, peptic ulcer disease, recurrent gastritis, and 
occasional reflux, has not been found to be associated with 
any incident of the veteran's active military duty, including 
his presumed in-service exposure to herbicides.  

5.  The service-connected PTSD is manifested by complaints of 
trouble sleeping, violent dreams, flashbacks, easy anger, 
prior homicidal thoughts, vigilance of surroundings, and 
social isolation, with objective evaluation findings of 
obsessive/ritualistic behavior.  However, cooperation, 
alertness, orientation times three (to person, place, and 
time), coherence, anxiety, an affect which was congruent to 
mood, goal-directed thought processes, no suicidal thoughts 
or plans, no homicidal thoughts, no hallucinations, no panic 
attacks, intact long and short term as well as immediate 
memory, adequate impulse control, fair judgment and insight, 
the ability to do activities of daily living, the need to 
participate in only occasional group therapy sessions, and 
the ability to work has also been shown.  


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).  

2.  A dermatological disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2004).  

3.  A gastrointestinal disorder was not incurred in, or 
aggravated by, active military service, and peptic ulcer 
disease may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).  

4.  The criteria for a disability rating greater than 
30 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2004); and 
38 C.F.R. 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

By letters dated in January 2004 and June 2004, the RO 
discussed the type of evidence necessary to support the 
veteran's claims for service connection and initial increased 
rating claims.  Also by these documents, the RO notified the 
veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  In addition, the RO advised the veteran of attempts 
already made to obtain relevant evidence with regard to these 
issues.  Further, the veteran was asked to submit "any 
additional information or evidence."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the August 1995 and July 1996 rating decisions, 
the statement of the case (SOC) issued in August 1996, and 
the supplemental statements of the case (SSOCs) issued in 
August 1997, August 2003, and March 2004 notified the veteran 
of the relevant criteria and evidence necessary to 
substantiate his service connection and initial increased 
rating claims.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of these issues.  

Following the furnishing of the most recent SSOC in March 
2004, the RO received, in August 2004, copies of records of 
treatment that the veteran had been given at the VA Medical 
Center (VAMC) in Atlanta, Georgia between October 2001 and 
August 2004.  Importantly, most of these reports are either 
duplicates of records previously considered by the RO or are 
not relevant to the issues currently on appeal.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The Board acknowledges that one of the records received in 
August 2004 is a copy of a report of a VA outpatient 
treatment session conducted in March 2004.  Importantly, 
however, the March 2004 record is essentially duplicate of 
previously considered evidence in that it simply reflects 
current dermatological treatment without any reference to the 
etiologies of the conditions treated.  As such, the Board 
finds that a remand to accord the RO an opportunity to issue 
an SSOC with regard to the veteran's claim for service 
connection for a dermatological disorder is not necessary.  
See, 38 C.F.R. § 19.31 (2004) (which stipulates that an SSOC 
will be furnished when the agency of original jurisdiction 
receives additional pertinent evidence after an SOC or a most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board).  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Further, the veteran has been accorded two 
pertinent compensation and pension examinations.  

In this regard, the Board recognizes that the veteran has not 
been afforded a VA examination regarding his claims for 
service connection for respiratory, dermatological, and 
gastrointestinal disorders, and that VA has not obtained an 
opinion regarding the probable etiology of these 
disabilities.  The veteran is entitled to a medical nexus 
opinion pursuant to the Secretary's duty to assist where 
there is competent evidence of a current disability and 
evidence indicating an association between the veteran's 
disability and his active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  As indicated, VA concedes the 
current diagnoses of asthma, a dermatological condition 
(variously characterized as lichen simplex chronicus, acne 
vulgaris, pruritus, facial hyperpigmentation, atopic 
dermatitis, excematous dermatitis, tinea pedis, 
onychomycosis, and generalized xerosis), and a 
gastrointestinal disorder (variously characterized as 
duodenal ulcer disease, peptic ulcer disease, recurrent 
gastritis, and occasional reflux).  However, because there is 
no evidence of complaints or treatments for any of these 
disabilities during service, an etiology opinion linking it 
to service would simply be speculative and of no probative 
value.  

With regard to the veteran's claims for service connection 
for respiratory, dermatological, and gastrointestinal 
disabilities secondary to Agent Orange exposure, the Board 
notes that the Secretary has not specifically determined that 
a presumption of service connection based on herbicide 
exposure is warranted for any of these disorders.  In any 
event, the claims folder contains no competent evidence 
indicating an association between any of these disabilities 
and the presumed in-service herbicide exposure.  Therefore, 
the Board concludes that a remand for a VA examination with 
reference to the veteran's service connection claims is not 
necessary.  See 38 C.F.R. § 3.159(d) (2003).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's service connection and initial increased rating 
claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Respiratory Disorder

Service medical records are negative for complaints of, 
treatment for, or findings of a respiratory disorder.  The 
separation examination, which was conducted in February 1969, 
demonstrated that the veteran's lungs and chest were normal.  
Chest X-rays taken at that time were normal.  

According to relevant post-service medical records, in June 
1970, the veteran sought private treatment for complaints of 
shortness of breath and a chest cold.  Chest X-rays taken at 
that time showed chronic obstructive pulmonary disease 
consisting of bronchitis and obstructive emphysema.  The 
treating physician assessed "asthma v[ersu]s bronchitis."  
Follow-up chest X-rays taken in November 1970 reflected an 
exaggeration of interstitial markings bilaterally which the 
radiologist felt represented a mild degree of pulmonary 
parenchymal fibrotic scarring as well as patchy areas 
throughout both lung fields which were ill-defined and which 
the radiologist felt may represent early infiltrate and 
inflammatory-type nature.  

Thereafter, in November 1972, the veteran was hospitalized 
for several days for treatment for acute bronchitis with 
asthmatic syndrome (which was also characterized as asthmatic 
bronchitis).  At that time, the veteran reported having 
symptoms, including wheezing, dyspnea, and chest discomfort, 
for the past two-and-a-half years.  

Additional chest X-rays subsequently taken in November 1976 
showed no acute infiltrates and some thickening of the 
bronchial walls which the radiologist felt may be consistent 
with bronchitis.  

Subsequent medical records reflect monthly respiratory 
treatment between December 1994 and July 1995.  Specifically, 
VA outpatient treatment records dated in December 1994 
reflect a diagnosis of chronic obstructive pulmonary disease.  
In January 1995, the veteran was treated for an exacerbation 
of his bronchitis and asthma.  Chest X-rays taken at that 
time showed no evidence of an acute cardiopulmonary process, 
and a spirometry completed in the following month was normal.  
Additional chest X-rays taken in April 1995 were negative.  A 
follow-up treatment session conducted in May 1995 found the 
veteran's asthma to be controlled.  No change was found in 
the veteran's bronchial asthma at follow-up treatment session 
conducted in June and July 1995.  

In December 1995, the veteran's bronchial asthma was found to 
be in remission.  At an August 1996 follow-up VA outpatient 
treatment session, the veteran was found to be asymptomatic.  
A physical examination demonstrated no wheezes or crackles in 
his lungs.  The examiner diagnosed asthma.  An additional VA 
outpatient treatment record dated in June 1997 notes a 
history of clinical bronchitis.  

Subsequent VA medical records dated from December 2000 to 
October 2003 reflect periodic outpatient treatment for 
asthma.  Although at August and September 2003 treatment 
sessions the veteran described exacerbations of his symptoms 
with poor air quality (e.g., when he went outdoors), his 
asthmatic symptomatology was found to be controlled with 
medication.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See, 38 C.F.R. § 3.309(e), Note 2 
(2004).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2004).  

In the present case, the veteran does not have respiratory 
cancer.  The Board acknowledges that the first competent 
evidence of a respiratory disorder is dated in June 1970 
(approximately 11 months after the veteran's discharge from 
active military duty), when he sought private treatment for 
complaints of shortness of breath and a chest cold.  Chest 
X-rays taken at that time showed chronic obstructive 
pulmonary disease consisting of bronchitis and obstructive 
emphysema, and the treating physician assessed "asthma 
v[ersu]s bronchitis."  Subsequent medical records confirmed 
a diagnosis of asthma many years after service.  
Significantly, however, the claims folder contains no 
competent evidence associating this disability with the 
veteran's active military duty on a direct basis.  Such facts 
provide negative evidence against this claim. 

In this regard, the Board acknowledges that the veteran's 
service personnel records confirm that, between November 1967 
and July 1969, he was stationed at Phan Rang Air Base in the 
Republic of Vietnam.  As such, he is presumed to have been 
exposed to herbicides during such service.  Significantly, 
however, the claims folder contains no competent evidence 
associating the veteran's current asthma with his presumed 
in-service exposure to herbicides.  Such facts provide very 
negative evidence against this claim. 

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for a respiratory 
disorder, on a direct basis and as secondary to in-service 
exposure to herbicides, and the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

Dermatological Disorder

Service medical records are negative for complaints of, 
treatment for, or findings of a dermatological disorder.  The 
February 1969 separation examination demonstrated that the 
veteran's skin was normal.  

According to relevant post-service medical records, VA 
outpatient treatment records dated in December 1994 indicate 
that the veteran had a skin rash over his body.  In February 
and March 1995, he received additional VA outpatient 
treatment for skin conditions characterized as lichen simplex 
chronicus and acne vulgaris.  Cutaneous T-cell lymphoma and 
an eczematous condition were also suspected.  At a May 1995 
follow-up VA outpatient treatment session, the veteran's 
lichen simplex chronicus had been found to have improved, and 
his diagnosis of acne vulgaris remained.  

At an August 1995 VA outpatient treatment session, the 
veteran complained of itching.  A physical examination 
demonstrated the presence of broad linear hyperpigmented 
patches on the veteran's upper back, neck, and chest as well 
as scattered papules on his forehead and the lateral portion 
of his face.  The examiner prescribed medication and 
instructed the veteran to return in six months.  

Additional VA medical records dated in February and March 
1996 reflect outpatient dermatological treatment.  Examiners 
assessed lichen simplex chronicus and pruritus and also 
recommended ruling out seborrheic dermatitis, other 
eczematous dermatitis, and cutaneous T-cell lymphoma.  A 
follow-up examination conducted at a VA outpatient treatment 
session in July 1996 demonstrated hyperpigmented patches over 
the veteran's forehead, excoriated hyperpigmented plaques on 
his back and chest, a one to two centimeter lesion on his 
left scrotum, and a hyperpigmented groin area on the superior 
inner legs.  The examiner assessed lichen simplex chronicus 
on the body as well as facial hyperpigmentation which was 
consistent with persistent light reaction.  

In December 1996, the veteran received follow-up VA 
outpatient dermatological treatment.  The acne on his back 
was found to be stable.  In addition, pruritis was also 
assessed.  Later, in June 1997, the veteran was treated for 
lichen simplex chronicus and atopic dermatitis.  

Subsequently, in February 2002, the veteran sought VA 
outpatient treatment for complaints of a recurrent rash on 
his back and chest.  He reported that steroid creams did not 
alleviate this problem.  He also stated that he had had this 
problem since "Agent Orange exposure."  

In May 2002, the veteran was treated for excematous 
dermatitis with a follicular base.  He reported having had an 
intermittent rash "for years."  A physical examination 
reflected the presence of hyperpigmented macules and xerosis 
on the veteran's trunk.  The condition was found to be 
controlled with cream.  

In June 2003, the veteran received VA outpatient treatment 
for complaints of fungus under his toenails, a rash between 
the second and third fingers of his right hand, and itching 
over his entire body.  The examiner assessed tinea pedis and 
onychomycosis and prescribed medication.  

A follow-up treatment session conducted in September 2003 
indicated that the veteran's tinea pedis was resolving and 
that he was instructed to continue using his medication for 
the lichen simplex chronicus on his hand and for his 
generalized xerosis.  At a follow-up treatment session 
conducted in March 2004, the veteran's tinea pedis was found 
to be controlled with medication.  In addition, the examiner 
instructed the veteran to continue using his medication for 
the lichen simplex chronicus on his hand and for his 
generalized xerosis.  

As previously noted in this decision, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Further, under the provisions of 38 C.F.R. 
§ 3.309(e), if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  These diseases 
include chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  See, 38 C.F.R. § 3.309(e), 
Note 2 (2004).  

In the present case, the Board acknowledges that the first 
competent evidence of a dermatological disorder is dated in 
December 1994 (more than 25 years after the veteran's 
discharge from active military duty), when he sought 
treatment for complaints of a skin rash over his body.  
Subsequent medical records confirmed diagnoses of lichen 
simplex chronicus, acne vulgaris, pruritus, facial 
hyperpigmentation, atopic dermatitis, excematous dermatitis, 
tinea pedis, onychomycosis, and generalized xerosis.  
Significantly, the claims folder contains no competent 
evidence associating any of these dermatological disorders 
with the veteran's active military duty on a direct basis.  

The Board acknowledges that the veteran's service personnel 
records confirm that, between November 1967 and July 1969, he 
was stationed at Phan Rang Air Base in the Republic of 
Vietnam.  As such, he is presumed to have been exposed to 
herbicides during such service.  Significantly, however, the 
claims folder contains no competent evidence associating the 
veteran's current dermatological disorder (which has been 
variously characterized as lichen simplex chronicus, acne 
vulgaris, pruritus, facial hyperpigmentation, atopic 
dermatitis, excematous dermatitis, tinea pedis, 
onychomycosis, and generalized xerosis) with his presumed 
in-service exposure to herbicides.  

In this regard, the Board notes that, at a February 2002 VA 
outpatient treatment session, the veteran reported having had 
a recurrent rash on his back and chest since "Agent Orange 
exposure."  Also, at a May 2002 VA outpatient treatment 
session, the veteran reported having had an intermittent rash 
"for years."  Significantly, however, neither of these 
records includes opinions, from medical personnel, 
associating the veteran's skin disorder with his active 
military duty, including his presumed in-service exposure to 
herbicides.  Accordingly, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
dermatological disorder, on a direct basis and as secondary 
to in-service exposure to herbicides, and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

Gastrointestinal Disorder

Service medical records are negative for complaints of, 
treatment for, or findings of a gastrointestinal disorder.  
The February 1969 separation examination demonstrated that 
the veteran's abdomen and viscera were normal.  

According to the relevant post-service medical records, 
during the November 1972 private hospitalization for 
treatment for asthmatic bronchitis, the veteran was also 
treated for duodenal ulcer disease.  An upper 
gastrointestinal series reflected a deformed and poorly 
filled duodenal bulb with a central defect which was thought 
to represent an active duodenal ulcer.  The veteran responded 
well to treatment, which included intravenous fluids, broad 
spectrum antibiotics, expectorant cough mixtures, and 
anti-asthmatic measures (broncho-dilators therapy and 
intermittent positive pressure therapy).  

VA outpatient treatment records dated in December 1994 and 
July 1995 provide diagnoses of peptic ulcer disease.  In July 
1995, the veteran's prescription for Zantac was renewed for 
the additional assessment of recurrent gastritis.  

In September 1995, the veteran sought VA outpatient treatment 
for complaints of intermittent recurrent abdominal gas and 
bloating.  He denied belching.  The examiner assessed 
gastritis, prescribed medication, and instructed the veteran 
to return for follow-up treatment in two months.  

At an August 1996 follow-up VA outpatient treatment session, 
the veteran was found to be asymptomatic.  The examiner 
assessed, in pertinent part, a history of peptic ulcer 
disease.  A VA medical record dated in March 1997 notes that 
the veteran has a history of peptic ulcer disease.  An 
additional VA medical report subsequently dated in April 2001 
indicates that the veteran's medical problems include peptic 
ulcer disease.  

An April 2003 VA medical report also notes that the veteran's 
medical problems include peptic ulcer disease.  An additional 
report dated in June 2003 includes the examiner's 
instructions for the veteran to take Zantac for his stomach 
problems.  Subsequent VA outpatient treatment records dated 
in August and September 2003 indicate that the veteran 
continued to take medication for his peptic ulcer disease, 
including his occasional reflux symptoms.  In October 2003, 
the veteran's peptic ulcer disease was found to be stable on 
medication.  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a peptic ulcer becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In the present case, the Board acknowledges that the first 
competent evidence of a gastrointestinal disorder is dated in 
November 1972 (more than 3 years after the veteran's 
discharge from active military duty), when was treated for 
duodenal ulcer disease.  Subsequent medical records indicate 
that the veteran has continued to take medication for peptic 
ulcer disease, recurrent gastritis, and occasional reflux.  
Significantly, the claims folder contains no competent 
evidence associating any of these gastrointestinal disorders 
with the veteran's active military duty on a direct basis.  

The Board acknowledges that the veteran's service personnel 
records confirm that, between November 1967 and July 1969, he 
was stationed at Phan Rang Air Base in the Republic of 
Vietnam.  As such, he is presumed to have been exposed to 
herbicides during such service.  Significantly, however, the 
claims folder contains no competent evidence associating the 
veteran's current gastrointestinal disorder (which has been 
variously characterized as duodenal ulcer disease, peptic 
ulcer disease, recurrent gastritis, and occasional reflux) 
with his presumed in-service exposure to herbicides.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for a gastrointestinal 
disorder, on a direct basis and as secondary to in-service 
exposure to herbicides, and the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

Increased Rating For Service-Connected PTSD

Service personnel records indicate that the veteran served a 
remote tour of duty at the Phan Rang Air Base in the Republic 
of Vietnam and that he participated in Phase II of the 
Vietnam Air Offensive Campaign.  Service medical records are 
negative for complaints of, treatment for, or findings of a 
psychiatric disability.  The February 1969 separation 
examination demonstrated that the veteran's psychiatric 
system was normal.  

According to relevant post-service medical records, in 
September 1977, the veteran sought follow-up private medical 
treatment for depression and anger after having seen his wife 
with another man.  He denied having suicidal thoughts.  The 
treating physician instructed the veteran to return in the 
next month if he (the veteran) felt that he needed further 
treatment.  

At a December 1994 VA outpatient treatment session, the 
veteran complained of insomnia, nightmares, flashbacks, past 
substance abuse, difficulty maintaining relationships and 
jobs, a violent temper.  The examiner observed that the 
veteran did not appear to be homicidal or suicidal.  In March 
and April 1995, he received VA outpatient psychiatric 
treatment.  Assessments included chronic PTSD.  At the April 
1995 treatment session, the veteran reported experiencing an 
improvement in his symptoms, including less intrusive 
thoughts of Vietnam and no further flashbacks.  Although he 
was continuing to have reawakening episodes, he was not 
experiencing nightmares.  In addition, he denied further 
racing thoughts.  Treatment included therapy sessions at a VA 
clinic as well as medication.  

A mental status evaluation completed at a May 1995 VA 
outpatient treatment session demonstrated alertness, full 
orientation, some increase in anxiety, a calmer mood, as well 
as no homicidal or suicidal ideation.  The examiner 
instructed the veteran to continue with his medication.  

In June 1996, the veteran underwent a VA examination.  At 
that time, he explained that, although his unit in Vietnam 
was not a combat one, "we were supposed to defend 
ourselves."  He described specific confrontations with enemy 
forces which involved the killing of enemy soldiers.  He also 
reported that his current symptoms included flashbacks, 
memories, nightmares, violent dreams, auditory 
hallucinations, trouble sleeping, and hypervigilance.  A 
mental status evaluation demonstrated normal thought 
processes, no delusional or hallucinatory elements, a 
depressed mood, and intact sensorium.  Following a review of 
the claims folder, the examiner diagnosed PTSD.  

In July 1996, the RO considered these service, and 
post-service, records.  The RO concluded that the evidence 
contained therein supported the grant of service connection 
for PTSD.  In addition, the RO awarded a compensable 
evaluation of 30 percent for this service-connected 
disability.  Following receipt of notification of the July 
1996 decision, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an initial increased 
rating for his service-connected PTSD.  

According to the relevant evidence received during the 
current appeal, at an October 1995 VA outpatient treatment 
session, the veteran reported that he "got stupid when . . . 
[he] went off . . . [his] meds."  The examiner noted that 
the veteran had not been seen for psychiatric treatment since 
May 1995.  The veteran further stated that, in June 1995, he 
had been arrested for assaulting his girlfriend.  His 
complaints at the time of the October 1995 treatment session 
included continued sleep disturbance, nightmares, and an 
irritable mood.  A mental status evaluation demonstrated 
alertness, orientation, an irritable mood, no homicidal or 
suicidal ideation, and poor insight and judgment.  The 
examiner assessed PTSD and instructed the veteran to continue 
taking his medicine and to group therapy sessions.  

At a VA outpatient treatment session conducted in March 1996, 
the veteran reported "doing better" and had had no further 
episodes of violence and less episodes of hyperarousal.  He 
did describe continued sleep disturbance with frequent 
awakening.  Although the veteran complied with his medication 
regimen, he was found to have had poor compliance with 
follow-up appointments, including therapy groups.  A mental 
status evaluation demonstrated alertness, orientation, a 
calmer affect, a less irritable mood, no homicidal or 
suicidal ideation, and improved insight and judgment.  The 
examiner assessed PTSD and instructed the veteran to continue 
with his current regimen and to return for follow-up 
treatment in one month.  

At an April 2001 VA PTSD group therapy session, the veteran 
reported that his symptoms had increased.  He discussed the 
pattern, and fluctuation, of his PTSD symptoms.  The examiner 
assessed chronic and severe PTSD and recommended that the 
veteran continue to participate in the therapy sessions on a 
weekly, or an as needed, basis.  These complaints and 
findings were repeated at a subsequent VA PTSD group therapy 
session in November 2002.  

Between September and November 2003, the veteran received 
monthly VA PTSD group therapy sessions due to an increase in 
his symptomatology.  In particular, he described a worsening 
of his nightmares.  The veteran also discussed the pattern, 
and fluctuation, of his PTSD symptoms.  The examiner 
recommended that the veteran continue with group therapy 
sessions on a weekly, or an as needed, basis.  

Thereafter, in November 2003, the veteran underwent a 
psychiatric examination for compensation and pension 
purposes.  At that time, he complained of trouble sleeping, 
violent dreams, flashbacks, easy anger, prior homicidal 
thoughts, vigilance of surroundings, and social isolation.  
He stated that he has worked as an independent electrical 
contractor since 1982.  

A mental status evaluation demonstrated cooperation, 
alertness, orientation times three (to person, place, and 
time), coherence, anxiety, an affect which was congruent to 
mood, goal-directed thought processes, no suicidal thoughts 
or plans, no homicidal thoughts, obsessive/ritualistic 
behavior, no hallucinations, no panic attacks, intact long 
and short term as well as immediate memory, adequate impulse 
control, and fair judgment and insight.  The examiner 
diagnosed, on Axis I, chronic PTSD, assigned a GAF score 
of 55, found that the veteran was capable of doing his 
activities of daily living, and recommended that the veteran 
continue to receive psychiatric treatment.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  As the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, the entire period is considered 
for the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

With regard to the veteran's initial increased rating claim 
for his service-connected PTSD, the Board notes that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of his appeal.  See 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996) 
codified at 38 C.F.R. § 4.130, Code 9411 (2004).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The old rating criteria for PTSD, pursuant to Diagnostic Code 
9411, which was in effect prior to November 7, 1996, provided 
for a 30 percent rating when the ability to establish or 
maintain effective and wholesome relationships with people 
was definitely impaired and when psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  

In a precedent opinion, dated on November 9, 1993, General 
Counsel of VA concluded that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The General Counsel 
explained that the term "definite" represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  (The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).)  

A 50 percent rating was assignable when pertinent 
symptomatology demonstrated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and that, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 70 percent disability rating was assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and when the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to have resulted in virtual 
isolation in the community and in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  Also 
as a result of this disability, the veteran was demonstrably 
unable to obtain or retain employment.  Id.  

Additionally, in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 
100 percent scheduler evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1996).  

Under the new rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which became effective November 7, 
1996, a 30 percent evaluation will be awarded with evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Such a GAF score provides negative evidence against this 
claim. 

Throughout the current appeal, the veteran has contended that 
his service-connected PTSD is more severe than the current 
30 percent disability rating indicates.  In particular, the 
veteran has consistently described trouble sleeping, violent 
dreams, flashbacks, easy anger, prior homicidal thoughts, 
vigilance of surroundings, and social isolation.  The 
veteran's descriptions of this service-connected pathology 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, the veteran's 
descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In this regard, the Board acknowledges that the examiner who 
conducted the most recent evaluation of the veteran's 
service-connected PTSD (in November 2003) assigned a GAF 
score of 55, which is illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Richard v. Brown, 9 
Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  In particular, 
obsessive/ritualistic behavior was shown at this evaluation, 
and the examiner recommended that the veteran continue with 
his psychiatric treatment.  

Significantly, however, psychiatric evaluation has also 
demonstrated cooperation, alertness, orientation times three 
(to person, place, and time), coherence, anxiety, an affect 
which was congruent to mood, goal-directed thought processes, 
no suicidal thoughts or plans, no homicidal thoughts, no 
hallucinations, no panic attacks, intact long and short term 
as well as immediate memory, adequate impulse control, and 
fair judgment and insight.  In addition, the examiner who 
conducted the most recent psychiatric examination in November 
2003 also found that the veteran was capable of doing his 
activities of daily living.  Further, the veteran has 
participated in only periodic PTSD group therapy sessions and 
has been able to work as an independent electrical contractor 
since 1982.  Such employment, by its very nature, provides 
negative evidence against this claim. 

The post-service medical records, as a whole, provide 
negative evidence against this claim.  These essentially 
normal objective evaluation findings do not support a 
conclusion of considerable social and industrial impairment.  
Consequently, a 50 percent evaluation for the veteran's 
service-connected PTSD, pursuant to the old rating criteria, 
is not warranted.  See, e.g., 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

Moreover, the psychiatric evaluations have not demonstrated 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Consequently, a 50 percent evaluation for the 
veteran's service-connected PTSD, pursuant to the new rating 
criteria, is not warranted.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
PTSD results in marked interference with his employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his 
service-connected PTSD results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Service connection for a respiratory disorder, on a direct 
basis and as secondary to in-service exposure to herbicides, 
is denied.  

Service connection for a dermatological disorder, on a direct 
basis and as secondary to in-service exposure to herbicides, 
is denied.  

Service connection for a gastrointestinal disorder, on a 
direct basis and as secondary to in-service exposure to 
herbicides, is denied.  

An initial disability rating greater than 30 percent for PTSD 
is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


